
	

113 S1026 IS: Return to Work Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1026
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Kirk introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To assist survivors of stroke in returning to
		  work.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Return to Work Act of
			 2013.
		2.Assisting stroke
			 survivors in returning to workThe Secretary of Labor, acting through the
			 Job Accommodation Network, may promote awareness and assistance among employers
			 to enable survivors of stroke to return to work.
		
